State of Utah is requested to file prior to 5 p.m., e.s.t., Tuesday, December 7, 1976, a response to application for stay of execution filed December 2, 1976, particularly with respect to the allegations of said application bearing upon the validity of Gary Mark Gilmore’s waiver of his right to appeal, and to file with said response, unless impossible or wholly impractical, a transcript of the hearing held on November 1, 1976, on the motion for a new trial, a transcript of the proceedings of November 10, 1976, before the Utah Supreme Court, a transcript of the proceedings before the Board of Pardons on November 30, 1976, and a transcript of the proceedings of December 1, 1976, before the sentencing judgment at which a date for execution of the sentence was set. The State’s response may be filed separately from and prior to the filing of the transcripts should the State care to do so. Application for stay of execution granted pending filing of said response and further action of the Court on the application for stay.
The Chief (Jtjstice, Mr. Justice Rehnquist, and Mr. Justice Stevens would deny the stay.